Citation Nr: 1523580	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-31 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The report of a May 2012 VA hearing loss and tinnitus examination provides that the Veteran denied tinnitus.  It includes no complaints, medical history, findings or nexus opinion with respect to the Veteran's claimed tinnitus.  

During an April 2014 hearing before the undersigned Veterans Law Judge, the Veteran stated that the May 2012 VA examiner did not ask him about tinnitus or ringing in the ears.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that another medical opinion is necessary to determine the nature and etiology of the Veteran's tinnitus.  The examiner should also address the Veteran's assertions that he has had tinnitus ever since active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any tinnitus that may be present.  The claims file and copies of all pertinent records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file and copies of the pertinent records, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current tinnitus was caused by the Veteran's active duty.  

The examiner must consider the Veteran's lay statements regarding post-service continuity of tinnitus symptoms.

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




